                         IN THE UNITED STATES DISTRICT COURT FOR THE
                                 MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION
    DARRYL L. MCKIBBENS,                                   )
                                                           )
            Plaintiff,                                     )
                                                           )
    v.                                                     )    NO. 3:17-cv-01110
                                                           )
    METROPOLITIAN GOVERNMENT OF                            )    JUDGE RICHARDSON
    NASHVILLE AND DAVIDSON                                 )
    COUNTY,                                                )
                                                           )
            Defendant.


                                        MEMORANDUM OPINION

           Plaintiff Darryl McKibbens filed this action against his employer, Metropolitan

Government of Nashville and Davidson County, alleging discrimination based on his race, as well

as retaliation, in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”) and the

Tennessee Human Rights Act (“THRA”). 42 U.S.C. § 2000e et seq.; T.C.A. § 4-21-101. Before

the Court is Plaintiff’s Motion for Summary Judgment (Doc. No. 22), supported by an

accompanying brief (Doc. No. 24). Plaintiff filed a response (Doc. No. 29), and Defendant replied

(Doc. No. 35). For the below stated reasons, Defendant’s motion will be granted in part and denied

in part.

                                       FACTUAL BACKGROUND1

           In 1986, Plaintiff began working for Defendant at Metro Water Services as a Maintenance

& Repair Worker 1. (Doc. No. 29-1 ¶ 2). In 1997, he was promoted to Maintenance and Repair



1
 The following facts, unless somehow qualified herein, are taken as true for purposes of this motion, because they are
either: (1) asserted and evidentially supported by one party and not rebutted by the other side; (2) otherwise not in
genuine dispute; (3) asserted and evidentially supported by the non-movant and thus credited by this Court even if
disputed by the movant; or (4) subject to judicial notice.

                                                          1
Leader 1. (Id. ¶ 2). Over the next twenty years, Plaintiff occasionally worked out-of-class2 as a

Maintenance and Repair Leader 2, but did not receive a formal promotion to this position until

May 2016. (Id. ¶¶ 4-7). During this same time, Plaintiff requested the opportunity to work out-of-

class as a Water Maintenance Supervisor, which was a higher position than Maintenance Repair

Leader 2, but did not receive any of the requested out-of-class supervisor work. (Id. ¶¶ 5, 6, 9).

         In 2015, Plaintiff’s supervisor, Charlie Clark, placed three employees (Ashley McKinnon,

Ray Tate, and Kevin Cobb) in out-of-class Water Maintenance Supervisor positions. (Doc. No.

23-2 at 34:8-15, 44:14-23).3 Mr. Clark never placed Plaintiff in an out-of-class Water Maintenance

Supervisor role, although Plaintiff was qualified for the position. (Doc. No. 29-1 ¶¶ 5, 6, 9).

According to Mr. Clark, the employees he placed out-of-class as Water Maintenance Supervisors

had all “come up through the trenches,” while Plaintiff had not. (Doc. No. 23-2 at 38:14-19).

Additionally, Mr. McKinnon, Mr. Tate, and Mr. Cobb all worked in the Repair and Maintenance

division, while Plaintiff worked in the Water Maintenance division. (Id. at 34:8-23; 37:13-22). Mr.

Clark offered Plaintiff the opportunity to work for the Repair and Maintenance division and “bring

his boots” and “start from the bottom like the rest of these guys,” but Plaintiff declined. (Id. at

38:9-19).

         In the fall of 2015, Defendant announced it was seeking candidates with at least “five years

of experience in construction repair and maintenance work” to fill open Water Maintenance

Supervisor positions. (Doc. No. 22-3 at 10). Defendant applied for the position. (Doc. No. 29-1 ¶



2
  Although “out-of-class” is not defined by either party, it appears to be a practice by which Defendant assigns
employees to perform a higher ranking job without a formal promotion. It also appears that working out-of-class is
beneficial for Defendant’s employees, as Plaintiff’s discrimination and retaliation claim are based in part on the theory
that others with less experience were allowed to work in out-of-class positions over Plaintiff. (Doc. No. 1 ¶¶ 16-19;
Doc. No. 29-1 ¶ 16).
3
 Mr. McKinnon and Mr. Tate are African American. (Doc. No. 23-2 at 52:20-22). Mr. Cobb is Caucasian. (Id. at
52:24).

                                                           2
5). Defendant’s Main Human Resources Department, which is the Human Resources Department

for all Metro agencies, scored and ranked each candidate. (Id. ¶ 5; Doc. No. 22-3 at 10-13; Doc.

No. 23-2 at 12:22-13:11). In January 2016, Plaintiff discovered he ranked eighth. (Id. ¶ 15). Each

candidate that ranked above Plaintiff either received a promotion to Water Maintenance Supervisor

or voluntarily withdrew from consideration for the position. (Id. ¶ 18). Three of the six employees

Defendant promoted to Water Maintenance Supervisor were African American. (Doc. No. 22-3 at

147-48, 151-52; Doc. No. 23-2 at 52:20-24). Mr. Cobb and Mr. Tate were among the six employees

that received the promotion. (Doc. No. 22-3 at 147-48, 151-52). Although they had less seniority

than Plaintiff, their experience working out-of-class as Water Maintenance Supervisors enabled

them to receive a higher ranking than Plaintiff. (Doc. No. 22-4 at 79:1-5, 80:2-14, Doc. No. 29-1

¶ 16). Defendant informed Plaintiff he was “next-in-line,” but no other Water Maintenance

Supervisor positions were available at that time. (Doc. No. 22-4 at 46:17-24). However, an open

Water Maintenance Supervisor position on third shift was being filled by a Caucasian co-worker

who was allowed to work out-of-class in this role. (Doc. No. 29-1 ¶ 10; Doc. No. 22-4 at 46:17-

24).

       Also in 2015, Defendant announced its intention to create a new 10:00 a.m. to 8:00 p.m.

shift. (Doc. No. 29-1 ¶ 11). The purpose of the new shift was to assist in covering calls to minimize

response time during the end of second shift and the beginning of third shift. (Doc. No. 23 at 44:12-

21). Plaintiff expressed his desire to work the new shift in an out-of-class supervisor role; however,

Defendant informed Plaintiff he would work as a laborer, not a supervisor, if he chose to work the

new shift. (Doc. No. 29-1 ¶ 11). Nevertheless, Defendant decided to not implement the new shift

and instead required second shift to stay longer to cover calls. (Doc. No. 23 at 46:8-10, 68:23,

71:14-16).



                                                  3
        In May 2016, Defendant promoted Plaintiff to Maintenance and Repair Leader 2, nine

months after Plaintiff applied for a promotion to that position. (Doc. No. 29-1 ¶ 4). At the same

time, Jamie Frydenlund, a Caucasion co-worker, received a promotion to Maintenance and Repair

Leader 2. (Id. ¶ 23). Mr. Frydenlund was less qualified than Plaintiff, and ranked below Plaintiff

in the competitive process for a promotion. (Id. ¶ 22, 23). After his promotion, Plaintiff continued

to request out-of-class work as a Water Maintenance Supervisor, but did not receive any out-of-

class supervisor assignments. (Id. ¶ 9). Mr. Frydenlund, however, was often called to work out-

of-class in a supervisory role during third shift. (Id. ¶ 25). Mr. Frydenlund worked third shift from

“the start of his hiring,” and worked exclusively with the Construction and Repair division under

a different supervisor than that of Plaintiff. (Doc. No. 23-2 at 45:5-24; Doc. No. 23 at 77:6-11).

The experience Mr. Frydenlund gained working as an out-of-class Water Maintenance Supervisor

on third shift improved his chances for a formal promotion to Water Maintenance Supervisor in

the future. (Doc. No. 29-1 ¶ 20).

        Defendant continued to allow other employees who were promoted to Maintenance and

Repair Leader 2 to work as out-of-class Water Maintenance Supervisors.4 (Doc. No. 29-1 ¶ 26).

Plaintiff did not receive the opportunity to work out-of-class as a Water Maintenance Supervisor

at any time prior to initiating this lawsuit. (Id. ¶ 20, 25; Doc. No. 23 at 79:1-5, 80:2-14). Defendant

informed supervisors to “work Plaintiff as a laborer” to make “life more difficult for him.” (Doc.

No. 29-1 ¶ 6).

        On February 24, 2018, during the pendency of this lawsuit, Defendant promoted Plaintiff

to Water Maintenance Supervisor. (Doc. No. 22-1 at 30:12-15). Mr. Frydenlund received a

promotion to the Water Maintenance Supervisor position at the same time. (Doc. No. 23-6 at 1).


4
 Specifically Mike Trimble, Robert Hogg, Branden Bryant, and David Phillips. (Doc. No. 29-1 ¶ 26). Mr. Bryant and
Mr. Phillips are Caucasian. (Doc. No. 23-2 at 53:3-5). Mr. Hogg and Mr. Trimble are African American. (Id.).

                                                       4
        On December 4, 2015 (prior to some of the events discussed above), Plaintiff filed a Charge

of Discrimination. (Doc. No. 1 ¶ 12). After receiving his Right to Sue letter dated May 5, 2017,

Plaintiff filed this Complaint on August 2, 2017. (See Doc. No. 1). In his Complaint, Plaintiff

alleges Defendant racially discriminated and retaliated against him through the following actions:

(1) delaying Plaintiff’s promotion to a Water Maintenance Leader 2 position; (2) refusing to place

Plaintiff in out-of-class supervisor roles and informing a supervisor to work Plaintiff as a laborer;

(3) refusing to implement a new shift that Plaintiff expressed interested in working; and (4)

delaying Plaintiff’s promotion to a Water Maintenance Supervisor position. (Doc. No. 1 ¶¶ 15-

25).

        This is Plaintiff’s second lawsuit against Defendant. On November 20, 2003, Plaintiff filed

a Charge of Discrimination, alleging racial discrimination both individually and on a class-wide

basis. (Doc. No. 23-8 at 2). After receiving his Right to Sue letter, Plaintiff filed suit in the United

States District Court for the Middle District of Tennessee, along with eight other African American

employees. See generally Grant, et al. v. Metro. Govt. of Nashville and Davidson Cty, Tennessee,

No. 3:04-cv-00630 (M.D. Tenn.) (hereinafter “Grant I”). On August 8, 2005, the court certified

Grant I as a class action pursuant to Fed. R. Civ. P. 23(a) and 23(b)(2). The class consisted of all

former, current and future African American employees who worked at Metro Water Services

from January 1, 2000, to the present. See Grant I, Order Certifying Class at 1 (Aug. 8, 2005).

Plaintiff was named a class representative. See Grant I, Memo. at 36-37 (Aug. 8, 2005). After an

extensive procedural history, the parties reached a settlement and the court dismissed the case on

March 27, 2018. Grant I, Order of Dismissal (Mar. 27, 2018).




                                                   5
                                       LEGAL STANDARD

        Summary judgment is appropriate where there is no genuine issue as to any material fact

and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). “By its very terms,

this standard provides that the mere existence of some alleged factual dispute between the parties

will not defeat an otherwise properly supported motion for summary judgment; the requirement is

that there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247-48 (1986) (emphasis in original). In other words, even if genuine, a factual dispute that is

irrelevant or unnecessary under applicable law is of no value in defeating a motion for summary

judgment. See id. at 248. On the other hand, “summary judgment will not lie if the dispute about

a material fact is ‘genuine[.]’” Id.

        A fact is “material” within the meaning of Rule 56(c) “if its proof or disproof might affect

the outcome of the suit under the governing substantive law.” Reeves v. Swift Trans. Co., 446 F.3d

637, 640 (6th Cir. 2006). A genuine dispute of material fact exists if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party. Harris v. Klare, 902 F.3d 630,

634-35 (6th Cir. 2018).

        The party bringing the summary judgment motion has the initial burden of identifying

portions of the record—including, inter alia, depositions, documents, affidavits, or declarations—

that it believes demonstrate the absence of a genuine dispute over material facts. Pittman v.

Experian Info. Sols., Inc., 901 F.3d 619, 627-28 (6th Cir. 2018); Fed. R. Civ. P. 56(c)(1)(A). The

non-moving party must set forth specific facts showing that there is a genuine issue for trial.

Pittman, 901 F.3d at 628.

        The court should view the facts and draw all reasonable inferences in favor of the non-

moving party. Id. Credibility judgments and weighing of evidence are improper. Hostettler v. Coll.



                                                 6
of Wooster, 895 F.3d 844, 852 (6th Cir. 2018). As noted above, where there is a genuine dispute

as to any material fact, summary judgment is not appropriate. Id. The court determines whether

sufficient evidence has been presented to make the issue of fact a proper jury question. Id. The

mere existence of a scintilla of evidence in support of the nonmoving party’s position will be

insufficient to survive summary judgment; rather, there must be evidence upon which the jury

could reasonably find for the nonmoving party. Rodgers v. Banks, 344 F.3d 587, 595 (6th Cir.

2003).

                                                  ANALYSIS

         Plaintiff alleges discrimination based on his race, as well as retaliation, in violation of Title

VII and THRA. The Court discusses each claim in turn.


    I.       DISCRIMINATION IN VIOLATION OF TITLE VII

         Title VII provides that “it shall be an unlawful employment practice for an employer . . .

to discriminate against any individual . . . because of such individual’s race, color, religion, sex,

or national origin.” 42 U.S.C. § 2000e–2(a). When a plaintiff produces circumstantial evidence of

racial discrimination, as Plaintiff has done here, a plaintiff may establish a circumstantial prima

facie case by raising an inference of discrimination pursuant to the burden-shifting contemplated

by McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-05 (1973).5 Kline v. Tennessee Valley

Auth., 128 F.3d 337, 348 (6th Cir. 1997). Under that framework, a plaintiff must first establish a

prima facie case of racial discrimination. Laster v. City of Kalamazoo, 746 F.3d 714, 727 (6th Cir.

2014) (citing McDonnell Douglas Corp., 411 U.S. at 802). To do so at the summary judgment


5
 Plaintiff’s only proffered evidence of direct discrimination is when a Caucasian co-worker called him an “animal.”
(Doc. No. 29-1 ¶ 27). Whether Plaintiff informed Defendant of this conduct is a disputed fact. (See Doc. No. 23-7 ¶
4). Nevertheless, the Sixth Circuit has held that “comments made by individuals who are not involved in the decision-
making process regarding the plaintiff’s [adverse employment action] do not constitute direct evidence of
discrimination.” Carter v. Univ. of Toledo, 349 F.3d 269, 273 (6th Cir. 2003).

                                                         7
stage, a plaintiff must produce evidence that could lead a reasonable fact finder to believe that that:

(1) he is a member of a protected group; (2) he was subjected to an adverse employment action;

(3) he was qualified for the position; and (4) similarly-situated non-protected employees were

treated more favorably. Id. (citing Logan v. Denny’s, Inc., 259 F.3d 558, 567 (6th Cir. 2001), and

Mitchell v. Toledo Hosp., 964 F.2d 577, 582 (6th Cir. 1992)).

       If and when the plaintiff establishes a prima facie case, the burden shifts to the defendant

to present a legitimate non-discriminatory reason for the adverse employment action. Martin v.

Toledo Cardiology Consultants, Inc., 548 F.3d 405, 410 (6th Cir. 2008). Upon the defendant’s

offer of such a reason, the burden shifts back to the plaintiff who must introduce evidence showing

the proffered reason is pretext for discrimination. Id. at 411-12.

       To demonstrate pretext at the summary judgment stage, a plaintiff can meet his or her

burden by offering evidence that could lead a reasonable fact finder to conclude that the offered

legitimate non-discriminatory reason: (1) has no basis in fact; (2) did not actually motivate the

defendant’s challenged conduct; or (3) was insufficient to warrant the challenged conduct. Jackson

v. VHS Detroit Receiving Hosp., Inc., 814 F.3d 769, 779 (6th Cir. 2016). Beyond this showing, the

plaintiff “must also produce sufficient evidence from which the fact finder could reasonably infer

that the asserted unlawful discrimination [ ] was the real reason [for the adverse employment

action].” Bailey v. Oakwood Healthcare, Inc., 732 F. App’x 360, 362 (6th Cir. 2018) (Seeger v.

Cincinnati Bell Tel. Co., 681 F.3d 274, 285 (6th Cir. 2012)). See St. Mary’s Honor Ctr. v. Hicks,

509 U.S. 502, 515 (1993) (“[A] reason cannot . . . be a pretext for discrimination unless it is shown

both that the reason was false, and that discrimination was the real reason.”) (emphasis added).




                                                  8
   A. PLAINTIFF FAILS TO MAKE A PRIMA FACIE CASE

       Defendant argues Plaintiff’s racial discrimination claim should be dismissed because

Plaintiff has failed to meet his summary judgment burden by presenting sufficient evidence to

establish a prima facie claim of discrimination. Specifically, Defendant moves for summary

judgment on the fourth element of Plaintiff’s racial discrimination claim. The Court will examine

each of Plaintiff’s discrimination theories in turn.

       1. The Water Maintenance Leader 2 and Water Maintenance Supervisor Promotions

       In August 2015, Defendant announced openings for Water Maintenance Leader 2

positions. (Doc. No. 29-1 ¶ 4). Plaintiff was qualified for and worked out-of-class in this position

for years. (Id. ¶ 4, 5). Plaintiff applied for the promotion in August 2015, but Plaintiff was not

formally promoted to this position until May 2016. (Id. ¶ 5). He contends the delay in his formal

promotion amounts to racial discrimination in violation of Title VII. (Doc. No. 1 ¶ 17). Also in the

fall of 2015, Plaintiff applied for a promotion to Water Maintenance Supervisor. (Doc. No. 29-1 ¶

5). Main Human Resources Department scored and ranked all of the candidates. (Id.). Each

candidate that ranked above Plaintiff either withdrew from consideration or received the

promotion. (Id. ¶ 18). Plaintiff was eventually promoted to this position in February 2018. (Doc.

No. 22-1 at 30:12-15). Nevertheless, he claims Defendant’s failure to promote him in 2015

amounted to racial discrimination. (Doc. No. 1 ¶¶ 22-25).

       These claims involve allegations of failure to promote. To establish a claim based on failure

to promote, Plaintiff must show: (1) he was a member of a protected class; (2) he applied and was

qualified for a promotion; (3) he was considered for and denied the promotion; and (4) an

individual of similar qualifications who was not a member of the protected class received the job

at the time Plaintiff’s request for the promotion was denied. White v. Columbus Metro. Hous. Auth.,



                                                  9
429 F.3d 232, 240 (6th Cir. 2005); Nguyen v. City of Cleveland, 229 F.3d 559, 562–63 (6th Cir.

2000).

         Defendant argues that Plaintiff’s claim regarding the Water Maintenance Leader 2

promotion fails because he has not proffered any individual of similar qualifications who was

promoted at the same time his request for the promotion was denied. (Doc. No. 24 at 2-3). The

Court agrees, as it is undisputed that all employees promoted to Water Maintenance Leader 2

during the same time frame as Plaintiff (eight African Americans, including Plaintiff, and six

Caucasians) were promoted on the same day, regardless of race, when Defendant removed a hiring

freeze. (Doc. No. 22-3, 138-41; Doc. No. 23 at 30:11-15). The existence of an individual, from a

non-protected class and of similar qualifications, that received the promotion instead of Plaintiff

is a necessary element of Plaintiff’s failure to promote claim. See Nguyen, 229 F.3d at 562–63.

Therefore, Plaintiff’s delayed promotion to Water Maintenance Leader 2 does not create a prima

facie case of discrimination, as Plaintiff has not identified any evidence to support the fourth

element of his claim.

         Further, Plaintiff has not proffered evidence that could lead a reasonable juror to conclude

that those promoted to the Water Maintenance Supervisor position were similarly qualified to

Plaintiff. Of the five employees that were promoted to Water Maintenance Supervisor, Plaintiff

specifically mentions only two anywhere in his response, statement of facts, or pleadings: Ray

Tate and Kevin Cobb. Mr. Tate is African American, and therefore a member of Plaintiff’s

protected class and not an adequate comparator for purposes of Plaintiff’s racial discrimination

claim.

         The only evidence Plaintiff offers regarding Mr. Cobb’s qualifications is that he had less

seniority than Plaintiff. (Doc. No. 29 ¶ 16). “Where a plaintiff ‘introduce[s] only the years of



                                                 10
seniority’ and little else, [he] has ‘c[o]me up short’ with respect to [his] obligations at the fourth

[element].” Wilson v. Cleveland Clinic Found., 579 F. App’x 392, 397 (6th Cir. 2014) (quoting

Culver v. CCL Label, Inc., 445 F. App’x 625, 629 (6th Cir. 2012)). Thus, this evidence alone is

insufficient to show Plaintiff and Mr. Cobb were similarly qualified individuals. Accordingly,

Plaintiff has not presented sufficient evidence of Mr. Cobb’s experience to permit a threshold

weighing of his qualifications against Plaintiff’s. See Id. Therefore, Plaintiff has not met his

summary judgment burden as to the fourth element of his failure to promote to Water Maintenance

Supervisor claim.

         In sum, because a reasonable jury could not conclude on the current record that Plaintiff

offered sufficient evidence as to the fourth element of his failure to promote claims, the delay in

these promotions cannot be used to support Plaintiff’s prima facie case of race discrimination.

         2. The 10:00 a.m. to 8:00 p.m. Shift

         Plaintiff alleges Defendant’s decision to not implement the new shift was the result of racial

discrimination because “Plaintiff was the only person expressing interest in working the new

shift.” (Doc. No. 29 at 6; Doc. No. 29-1 ¶ 12). Defendant argues that this claim does not support

a prima facie case of racial discrimination because the decision to not implement the new shift

affected all employees, regardless of race, equally. The Court agrees, as this fact undercuts

Plaintiff’s claim that Plaintiff suffered discrimination based on his race when the employment

decision applied to all employees, not just Plaintiff. As Plaintiff has not demonstrated how any

employee was treated more favorably than he was in regards to the decision to not implement the

new shift, he has not produced evidence of the fourth element of his claim.6 Thus, this decision


6
 Further, the Court will disregard Plaintiff’s assertion in his declaration that Defendant decided to not implement the
new shift because Plaintiff “was the only person interested.” (Doc. No. 29-1 ¶ 12). As far as the Court can tell, Plaintiff
here implies not that Defendant had a legitimate reason for not implementing the shift (i.e., lack of sufficient interested
employees to staff the shift), but rather that Defendant’s motive was illegitimate, (i.e., to spite Defendant in particular

                                                           11
does not support a prima facie case. See Hollowell v. Michigan Consol. Gas Co., 50 F. Supp. 2d

695, 704 (E.D. Mich. 1999) (rejecting the plaintiff’s Title VII racial discrimination claim where

an employment decision that led to a reduction in the plaintiff’s salary applied to all employees

regardless of race).

         3. Out-Of-Class Supervisor Work

         In late 2015, Plaintiff’s supervisor, Mr. Clark, chose three employees to work out-of-class

in a supervisor role. (Doc. No. 23-2 at 34:8-15, 44:14-23). After Plaintiff’s May 2016 promotion

to Water Maintenance Leader 2, five other employees that received the same promotion were

chosen to work out-of-class as Water Maintenance Supervisors. (Doc. No. 29-1 ¶¶ 25, 26). Despite

Plaintiff’s numerous requests to do so, he was not chosen to work out-of-class as a Water

Maintenance Supervisor. Further, Plaintiff contends supervisors were told to “work Plaintiff as a

laborer” to make “life more difficult for him.” (Doc. No. 29-1 ¶ 11). Plaintiff contends that these

actions amount to racial discrimination in violation of Title VII. (Doc. No. 1 ¶¶ 27, 29-30).

Defendant argues that Plaintiff has not proffered evidence to meet his burden that his comparators

are similarly-situated to him.




since he uniquely was interested in the position). Defendant argues in his response to Plaintiff’s statement of additional
facts (Doc. No. 31) that this assertion should not be considered for purposes of summary judgment, and Plaintiff has
not responded (or sought to respond) to these arguments. (Doc. No. 36 ¶ 16). Affidavits or declarations in support of
or in opposition to a motion for summary judgment “must be made on personal knowledge, set out facts that would
be admissible in evidence, and show that the affiant or declarant is competent to testify on the matters stated.” Fed. R.
Civ. P. 56(c)(4). In order for inferences, thoughts, and opinions to be properly included in a Rule 56 affidavit or
declaration, they must be premised on firsthand observations or personal experience, and established by specific facts.
Buchanan v. City of Bolivar, 99 F.3d 1352, 1355 n. 2 (6th Cir. 1996). In his declaration, Plaintiff provides no basis
for having personal knowledge that no one else was interested or that this alleged fact was the basis for Defendant’s
decision not to implement the new shift. And aside from his own inadequate declaration, the only evidence that
Plaintiff cites to support his assertion that no one else was interested is the deposition testimony of Harold Balthrop.
(Doc. No. 29 at 6). The portion of Mr. Balthrop’s deposition testimony cited by Plaintiff includes a statement that
Defendant considered implementing the new shift, but does not include any discussion regarding the reasons the new
shift was not implemented. (Doc. No. 23 at 69:18-71:16). Thus, this testimony does not suggest that the reason for
Defendant’s decision not to implement the new shift was that Plaintiff was the only employee interested in the new
shift. Accordingly, the Court will not credit Defendant’s assertion that this was in fact the reason.

                                                           12
           To show that a non-protected employee is similarly-situated, a plaintiff must “prove that

all of the relevant aspects of his employment situation were nearly identical to those of [the non-

protected minority’s] employment situation.” Ercegovich v. Goodyear Tire & Rubber Co., 154

F.3d 344, 352 (6th Cir. 1998) (internal quotation marks omitted) (alteration in original). The

individuals whose treatment a plaintiff seeks to compare with his own must have dealt with the

same supervisor, have been subject to the same standards, and have engaged in the same conduct

without such differentiating or mitigating circumstances that would distinguish their conduct or

the employer’s treatment of them for it. Jackson v. FedEx Corp. Servs., Inc., 518 F.3d 388, 393

(6th Cir. 2008) (citing Mitchell, 964 F.2d at 583). These factors should not be rigidly applied, but

rather, the appropriate test is to look at those factors relevant to the factual context, as opposed to

a requirement that a plaintiff demonstrate similarity in all respects. Id. at 394.

           First, four of Plaintiff’s comparators are African American.7 (Doc. No. 23-2 at 52:20-24).

As members of the applicable protected class, they cannot serve as comparators to support

Plaintiff’s prima facie case. See Zambetti v. Cuyahoga Community Coll., 314 F.3d 249, 255 (6th

Cir. 2002) (rephrasing the fourth prong to require the plaintiff to show that the “employer treated

differently employees who were similarly-situated, but not members of the protected group”)

(internal quotation marks omitted) (alterations in the original).

           In regards to the remaining Caucasian comparators (Mr. Cobb, Mr. Hogg, Mr. Bryant, and

Mr. Freylundand), Plaintiff argues only that these employees were less qualified than Plaintiff and

advances no evidence from which a reasonable jury could conclude that these comparators were

similarly-situated to him. (Doc. No. 29 at 12-13). “Rule 56 does not impose upon the district court

a duty to sift through the record in search of evidence to support a party’s opposition to summary


7
    Mr. McKinnon, Mr. Tate, Mr. Trimble, and Mr. Holt are African American.


                                                       13
judgment.” Williamson v. Aetna Life Ins. Co., 481 F. 3d 369, 379 (6th Cir. 2007). The Court

recognizes that the prima facie showing requirement is not onerous, but, the plaintiff still has the

“burden of producing enough evidence to permit the trier of fact to infer the fact at issue.” Jackson,

518 F.3d at 396 (quoting Texas Dept. of Cmty. Aff. v. Burdine, 450 U.S. 248, 254 n.7 (1981)).

Simply arguing that these comparators were less qualified does not meet Plaintiff’s burden at the

summary judgment stage.8

        Accordingly, as Plaintiff this denial cannot be used to support Plaintiff’s prima facie case

of race discrimination.

    B. PLAINTIFF FAILS TO CREATE A JURY ISSUE AS TO PRETEXT
        Even assuming arguendo that Plaintiff has made a prima facie case for racial

discrimination, he fails to establish pretext, as required in light of McDonnell Douglas. 411 U.S.

at 802-05.

        A defendant’s burden in asserting a legitimate non-discriminatory reason is merely one of

production, not persuasion, and it is not a court’s job to make a credibility assessment at this stage.

See Upshaw v. Ford Motor Co., 576 F.3d 576, 585-86 (6th Cir. 2009) (citing Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 142 (2000)). Here, Defendant asserts the following legitimate

non-discriminatory reasons for the respective above mentioned employment actions: (1) Plaintiff’s

promotion to Water Maintenance Leader 2 was delayed due to a hiring freeze and a review that

could potentially lead to a possible reorganization; (2) the new shift was not implemented due to

a business decision to require first shift to stay longer to cover calls, rather than implement an



8
  Defendant, on the other hand, produced extensive evidence that these comparators were not similarly-situated. Mr.
McKinnon, Mr. Tate, and Mr. Cobb all worked in the Repair and Maintenance division and had all “come up through
the trenches,” while Plaintiff had not. (Doc. No. 23-2 at 38:9-19). Moreover, when Mr. Clark offered Plaintiff the
opportunity to work in the Repair and Maintenance division, he declined. (Id.). Further, Mr. Freylundand worked
under a different supervisor, worked night shift “from the start of his hiring,” and worked in the Construction and
Repair division his entire career. (Id. at 45:24; Doc. No. 23-4 at 13-14; Doc. No. 23 at 77:6-11).

                                                        14
entire new shift; (3) Plaintiff was not placed in the out-of-class supervisor roles because of

Defendant’s safety concerns arising from Plaintiff’s lack of construction experience combined

with the reality he would be supervising construction activities in these roles; and (4) Plaintiff was

not promoted to Water Maintenance Supervisor in May 2016 because he ranked eighth on the

eligibility list, with all the candidates having been scored and ranked by Metro’s Main Human

Resources Department, and not by any individuals associated with Metro Water Services. (Doc.

No. 24 at 3, 7, 9, 11, 13, 16). These explanations constitute facially legitimate reasons for the above

complained of employment actions.

       The burden thus shifts back to Plaintiff, who must introduce evidence showing the

proffered reason is pretext for race discrimination. See Martin, 548 F.3d at 411-12. Although

Plaintiff disputes Defendant’s proffered legitimate non-discriminatory reasons, he does not

respond to the reality that over half of Plaintiff’s comparators who allegedly received more

favorable treatment were African American, an undisputed fact that critically diminishes his

pretext claim. See Wilson v. Ford Motor Co., 513 F. App’x 585, 591 (6th Cir. 2013) (noting that

where the employment action affects both protected and non-protected employees, the pretext

claim is critically diminished) (citing Kelley v. Goodyear Tire & Rubber Co., 220 F.3d 1174, 1179

(10th Cir. 2000)). It is Plaintiff’s burden to proffer sufficient evidence that could lead a reasonable

jury to find that Plaintiff’s race was the real reason for the adverse employment actions. See

Douglas v. Eaton Corp., 577 F. App’x 520, 524 (6th Cir. 2014) (citing Imwalle v. Reliance Med.

Prods., Inc., 515 F.3d 531, 545 (6th Cir. 2008)) (“[The plaintiff] bears the ultimate burden of

producing sufficient evidence from which a jury could reasonably reject the defendant’s

explanation and infer that it intentionally discriminated against [the plaintiff].”); Nicholson v. City

of Clarksville, No. 3:11-CV-0355, 2012 WL 4026051, at *10 (M.D. Tenn. Sept. 12, 2012), aff’d



                                                  15
sub nom. Nicholson v. City of Clarksville, Tenn., 530 F. App’x 434 (6th Cir. 2013) (“Even if a

reasonable jury could conclude from this evidence that the defendant’s proffered explanation for

not promoting the plaintiff should be rejected, the plaintiff has nevertheless failed to adduce

evidence showing that the defendant’s action was motivated by racial animus.”) (citing Upshaw,

576 F.3d at 587). Accordingly, a reasonable jury could not conclude based on the current record

that Defendant’s legitimate non-discriminatory reasons are pretext for intentional racial

discrimination.

         In sum, Plaintiff failed to meet his summary judgment burden because he did not provide

sufficient evidence to establish a prima facie claim of discrimination. Further, a reasonable jury

could not conclude that Defendant’s legitimate non-discriminatory reasons are pretext for racial

discrimination. Therefore, Plaintiff’s Title VII claim for racial discrimination will be DISMISSED

with prejudice.


   II.      RETALIATION IN VIOLATION OF TITLE VII

         Title VII prohibits discriminating against an employee because that employee has engaged

in conduct protected by Title VII. See 42 U.S.C. § 2000e–3(a). As with a Title VII discrimination

claim, a Title VII retaliation claim can be established “either by introducing direct evidence of

retaliation or by proffering circumstantial evidence that would support an inference of retaliation.”

Imwalle, 515 F.3d at 538. Here, Plaintiff has done the latter. Therefore, the Court analyzes

Plaintiff’s retaliation claim under the same burden-shifting framework of McDonnell Douglas

discussed above. See McDonnell Douglas Corp., 411 U.S. at 802-05.

         First, it is Plaintiff’s burden to provide evidence of his prima facie case by a preponderance

of the evidence. The elements of a retaliation claim are similar to, but distinct from, those of a

discrimination claim. To establish a prima facie case of retaliation under Title VII, Plaintiff must

                                                  16
demonstrate that: “(1) he engaged in activity protected by Title VII; (2) his exercise of such

protected activity was known by the defendant; (3) thereafter, the defendant took an action that

was “materially adverse” to the plaintiff; and (4) a causal connection existed between the protected

activity and the materially adverse action.” Jones v. Johanns, 264 F. App’x 463, 466 (6th Cir.

2007) (citing Abbott v. Crown Motor Co., Inc., 348 F.3d 537, 542 (6th Cir. 2003), and Burlington

N. & S.F.R. Co. v. White, 548 U.S. 53, 67-68 (2006) (modifying the third element of a

discrimination claim to require a “materially adverse action” rather than an “adverse employment

action”)). Unlike Title VII discrimination claims, Title VII retaliation claims “must be proved

according to traditional principles of but-for causation,” which “requires proof that the unlawful

retaliation would not have occurred in the absence of the alleged wrongful action or actions of the

employer.” Nassar, 570 U.S. at 360. In other words, Plaintiff must show that he would have

received one of his desired promotions sooner,9 the new shift would have been implemented, and

he would have received out-of-class supervisor work, but-for his participation in the Grant I

lawsuit.

       A. PLAINTIFF ESTABLISHES A PRIMA FACIE CASE

           Plaintiff contends that the above described employment actions constitute retaliation for

engaging in protected activity.10 Defendant concedes that Chief Judge Crenshaw previously held

that the Grant I plaintiffs may rely upon their participation in Grant I as an on-going protected

activity during the time frame that the case was open; thus, Defendant does not dispute that Plaintiff

can prove the first two elements of his retaliation claim. (Doc. No. 24 at 14). Defendant also does



9
    As noted, Plaintiff eventually was promoted, in sequence, to each of the two positions to which he sought promotion.

10
  (1) delaying Plaintiff’s promotion to a Water Maintenance Leader 2 position; (2) refusal to place Plaintiff in out-of-
class supervisor roles; (3) refusal to implement a new shift that Plaintiff expressed interested in working; (4) informing
a supervisor to work Plaintiff as a laborer; and (5) delaying Plaintiff’s promotion to a Water Maintenance Supervisor
position. (Doc. No. 1 ¶¶ 15-25).

                                                           17
not dispute that Plaintiff can prove the third element, except with respect to for the claim involving

the implementation of the new 10:00 a.m. to 8:00 p.m. shift. (Doc. No. 23 at 14-15). Therefore,

Defendant moves for summary judgment based on the fourth element of Plaintiff’s prima facie

claim of retaliation, i.e., causal connection. (Doc. No. 24 at 15).

         First, Defendant argues Plaintiff cannot demonstrate any casual connection between the

Grant I class action lawsuit and certain of the aforementioned adverse actions, i.e., ones that

affected “everyone across the board . . . regardless of being named as a plaintiff in the Grant I

lawsuit.” (Doc. No. 24 at 15). The Court agrees. It is undisputed that the decision to not implement

the new shift and the delay in promotions to Water Maintenance Leader 2 due to a hiring freeze

affected all employees across the board, not only Plaintiff. Accordingly, Plaintiff has failed “to

proffer evidence sufficient to raise the inference that [his] protected activity was the likely reason

for the adverse action.” Nguyen v. City of Cleveland, 229 F.3d 559, 563 (6th Cir. 2000). See also

Porter v. Five Star Quality Care-MI, LLC, 26 F. Supp. 3d 694, 707 (E.D. Mich. 2014) (rejecting

retaliation claim where the adverse action “affected all employees . . . and not just those who

exercised rights protected under the FMLA.”); Chin–McKenzie v. Continuum Health Partners,

876 F. Supp. 2d 270, 287–88 (S.D.N.Y. 2012) (rejecting retaliation claim where action affected

all employees and “there is no evidence that this action was directed specifically at [the plaintiff]”).

Therefore, the Court agrees that the two specific above mentioned adverse actions cannot be used

to support Plaintiff’s retaliation claim.11



11
  Plaintiff appears to imply that Defendant’s decision to not implement the new shift was retaliatory because he was
the “only one who expressed interest” in working the new shift. (Doc. No. 29 at 19; Doc. No. 29-1 ¶ 12). As discussed
above in footnote 6, Plaintiff has not made a sufficient evidentiary showing as to the proposition that Defendant
decided to not implement the new shift because Plaintiff was the only employee expressing interest in the position.
Further, the fact that Plaintiff was told he would be assigned a laborer position if he chose to work the new shift is not
a materially adverse employment action, because Plaintiff never actually worked as a laborer given that the shift was
never implemented. See Nagle v. Village of Calumet Park, 554 F.3d 1106, 1121 (7th Cir. 2009) (discussion of a
suspension that was never actually served was not a materially adverse action).

                                                           18
        As to Plaintiff’s remaining proffered adverse actions, Defendant argues Plaintiff failed to

meet his burden to demonstrate a causal connection because some of the beneficiaries of the

alleged retaliatory events—persons who received supervisory positions Plaintiff sought—were

fellow Grant I class members. (Doc. No. 24 at 15). Defendant relies on Grant II, where Chief

Judge Crenshaw held that the plaintiff’s retaliation claim could not survive because the beneficiary

of which the plaintiff complained “was herself part of its very same protected activity.” Grant, et

al. v. Metro. Govt. of Nashville and Davidson Cty, Tennessee, No. 3:16-cv-00714, Memo. Op. at

10 (M.D. Tenn. March 20, 2018) (hereinafter “Grant II”). In Grant II, the court explained that

“[the plaintiff], must show that the awarding of the job to [a co-worker] over him would not have

occurred in the absence of [the co-worker’s] participation in the [Grant I lawsuit].” Id. (alterations

in the original). The court eventually held “[i]t is not possible for [the plaintiff] to demonstrate that

the [the Grant I lawsuit] was the but-for cause of the retaliatory event when [the co-worker]—the

alleged [beneficiary] of the retaliatory event—was herself part of its very same protected activity.”

Id. (alterations in the original). The court reasoned that “no reasonable jury could find that [the

defendant] retaliated against [the plaintiff] in response for the [Grant I lawsuit] by selecting a

fellow class member from that same lawsuit for the open position.” Id. (alterations in the original).

Defendant argues that for this very same reason, Plaintiff likewise cannot prove a causal

connection, because over half of the employees who received a promotion to Water Maintenance

Supervisor and were placed in out-of-class supervisor positions were members of the protected

class of Grant I.12




 The class members in Grant I are defined as “all former, current, and future African American employees” of Metro
12

Water Services (as discussed in Grant II, Memo. Op., fn. 4; see also Doc. No. 29 at 2).


                                                       19
         Plaintiff does not attempt to distinguish the present case from the court’s reasoning in

Grant II. See generally Doc. No. 29. Nevertheless, the Court finds Grant II distinguishable. First,

multiple employees (including Caucasian employees) not engaged in protected activity were

placed in out-of-class supervisor roles and promoted over Plaintiff. On the other hand, in Grant II,

the evidence revealed only one employee who was treated more favorably, and this employee was

also African American. Furthermore, although the level of participation of the beneficiary in Grant

I is unclear, the Court finds it significant that Plaintiff is a named plaintiff in Grant I, while his

African American comparators are simply unnamed class members. Thus, a reasonable fact finder

could find that Defendant had a greater incentive to retaliate against Plaintiff than to retaliate

against those comparators.

         Accordingly, the Court holds that Plaintiff has met his burden of establishing a prima facie

case of retaliation as to his delayed promotion to Water Maintenance Supervisor and lack of

placement in out-of-class supervisor work. Plaintiff adduced evidence that he was “next-in-line”

for the Water Maintenance Supervisor position, but he was told there was not a position available.

Yet, a Caucasian co-worker still performed out-of-class work in a Water Maintenance Supervisor

position. (Doc. No. 22-4 at 46:17-24; Doc. No. 29-1 ¶ 10). Further, Plaintiff also proffered

evidence—which the Court does not discredit at this stage—that Defendant informed a supervisor

to work Plaintiff as a laborer to “make life more difficult for him.”13 (Doc. No. 29-1 ¶ 6).


13
   Defendant objects to Plaintiff’s overreliance on his own declaration and his failure to cite support from additional
evidence uncovered in discovery as to this fact, and to his testimony regarding his construction experience discussed
below. (Doc. No. 36 at 1). Plaintiff’s statements as to these points, unlike his statements as to Defendant’s business
decision to not implement the new shift discussed above, are well within the boundaries of materials appropriate for
establishing a dispute of material fact for the purpose of summary judgment as these statements are based on first hand
observations and personal knowledge. See Humphreys & Partners Architects, L.P. v. Lessard Design, Inc., 790 F.3d
532, 538 (4th Cir. 2015), as amended (June 24, 2015) (“[On summary judgment, the] court may consider materials
that would themselves be admissible at trial, and the content or substance of otherwise inadmissible materials where
the ‘the party submitting the evidence show[s] that it will be possible to put the information . . . into an admissible
form.’” quoting 11 James Wm. Moore, et al., Moore’s Federal Practice § 56.91[2] (3d ed. 2015))). Plaintiff may
testify on workplace matters that he personally experienced or observed, and that testimony is sufficient here to create

                                                          20
Additionally, Plaintiff was never placed in an out-of-class supervisor role prior to initiating this

lawsuit, despite being qualified for a supervisor role and making numerous requests to be placed

in such a role. (Id. ¶¶ 5, 6, 9). These facts, when viewed in the light most favorable to Plaintiff,

could lead a reasonable jury to infer a causal connection between Plaintiff’s protected activity and

the adverse actions. See Skrjanc v. Great Lakes Power Serv. Co., 272 F.3d 309, 315 (6th Cir. 2001)

(“A plaintiff’s burden in establishing a prima facie case [of retaliation] is not meant to be an

onerous one . . . .”).

         Therefore, Plaintiff has met his burden at summary judgment by presenting sufficient

evidence to establish a prima facie claim of retaliation.

    B. PLAINTIFF CREATES A JURY QUESTION AS TO PRETEXT

         In disputing Plaintiff’s claims of retaliation, Defendant raises the same legitimate non-

discriminatory reasons for its employment decisions that it raised in disputing Plaintiff’s claim of

racial discrimination. (Doc. No. 24 at 16). Specifically, Defendant asserts Plaintiff was not

promoted to Water Maintenance Supervisor in May 2016 because he ranked eighth on the

eligibility list, with all the candidates having been scored and ranked by “Main” Human Resources,

and not any individual associated with Metro Water Services. (Doc. No. 24 at 11). Additionally,

Defendant contends Plaintiff was not placed in the out-of-class supervisor roles due to safety

concerns based on Plaintiff supervising construction activities with a lack of construction

experience. (Doc. No. 24 at 7, 13). See Upshaw, 576 F.3d at 585-56 (explaining a defendant’s

burden in asserting a legitimate non-discriminatory reason is “merely one of production, not of

persuasion, and it does not involve a credibility assessment.”) (citing Reeves, 530 U.S. at 142).




a fact issue for trial. The lack of corroboration goes to his declaration’s ultimate weight, not its sufficiency under Rule
56.

                                                           21
        Because Defendant has proffered legitimate reasons for its actions, the burden shifts back

to Plaintiff “to demonstrate that [Defendant’s] proffered reasons were actually a pretext to hide

unlawful retaliation.” Michael v. Caterpillar Fin. Servs. Corp., 496 F.3d 584, 596 (6th Cir. 2007),

cert. denied, 552 U.S. 1258 (2008). “To meet [his or her] burden on pretext, the plaintiff must

produce evidence sufficient that a reasonable finder of fact could reject the employer’s proffered

reason.” Id. (quoting Haughton v. Orchid Automation, 206 F. App’x 524, 531 (6th Cir. 2006)).

Pretext can be demonstrated three ways: “by showing that the proffered reason (1) has no basis in

fact, (2) did not actually motivate the defendant’s challenged conduct, or (3) was insufficient to

warrant the challenged conduct.” Id. (quoting Hopson v. DaimlerChrysler Corp., 306 F.3d 427,

434 (6th Cir. 2002)).

        In discussing his retaliation claim, Plaintiff fails respond to Defendant’s proffered

legitimate non-discriminatory reasons. However, as Defendant’s proffered legitimate non-

discriminatory reasons are the same reasons propounded in relation to the racial discrimination

claim, the Court will construe Plaintiff’s pretext arguments in relation to his discrimination claim

as also applying to his retaliation claim. The Court finds that a reasonable jury could find that each

of Plaintiff’s proffered reasons either (1) has no basis in fact or (2) did not motivate the Defendant’s

conduct. First, Plaintiff’s level of construction experience is a disputed fact. (Doc. No. 29-1 ¶ 3).

Moreover, Plaintiff’s supervisor was not aware of Plaintiff’s Caucasian comparators’ level of

experience, indicating that experience level may have not been the reason Plaintiff was not chosen

for the out-of-class work. (Doc. No. 23-2 at 45:19-21). Second, Defendant informed Plaintiff that

there were no more Water Maintenance Supervisor positions, but allowed a Caucasian comparator

to perform out-of-class work as an open Water Maintenance Supervisor during third shift. (Doc.

No. 29-1 ¶ 10; Doc. No. 22-4 at 46:17-24). Viewing these facts most favorably to Plaintiff, as the



                                                  22
Court must do at the summary judgment stage, the Court concludes that Plaintiff’s evidence creates

a jury question as to whether Defendant’s proffered legitimate reasons for the adverse actions were

pretext for discrimination.

            As to two of the alleged adverse actions, Plaintiff has met his burden and provided evidence

of his prima facie case of retaliation at the summary judgment stage. Additionally, Plaintiff’s

evidence reveals a jury question as to whether Defendant’s proffered reasons were pretext for

discrimination. Accordingly, Defendant’s Motion for Summary Judgment as to the retaliation

claim will be DENIED, although the Court will enter an Order in Defendant’s favor, under Rule

56(g), with respect to the alleged adverse actions of delayed promotion to Water Maintenance

Leader 2 and non-implementation of the new shift.14


     III.      DISCRIMINATION AND RETAILATION IN VIOLATION OF THE THRA

            Defendant also moves for summary judgment on Plaintiff’s THRA discrimination and

retaliation claims. Defendant argues that these claims are time-barred because this lawsuit was not

filed until August 2, 2017, and the claims arose before August 2, 2016. (See Doc. No. 16 fn. 9

(citing Tenn. Code Ann. § 4-21-311(d) (one-year statute of limitations))). Plaintiff does not

discuss his THRA claims at all in his response; therefore, he has abandoned these claims. See

Grant II, Memo. Op at 5 (treating the plaintiff’s THRA claims as abandoned where the plaintiff

“generally fails to discuss the THRA at all.”) (citing Brown v. VHS of Mich., Inc., 545 F. App’x

368, 372 (6th Cir. 2013) (“[A] plaintiff is deemed to have abandoned a claim when [he] fails to

address it in response to a motion for summary judgment.”) (alterations in the original) (citations

omitted). Accordingly, the Court will treat Plaintiff’s THRA claims as abandoned.


14
  “If the court does not grant all the relief requested by the motion, it may enter an order stating any material fact—
including an item of damage or other relief—that is not genuinely in dispute and treating the fact as established in the
case.” Fed R. Civ. P. 56(g).

                                                          23
       Furthermore, “[t]he analysis of claims brought pursuant to the THRA is identical to the

analysis used for Title VII claims.” Bailey v. USF Holland, Inc., 526 F.3d 880, 885 n.1 (6th Cir.

2008). Plaintiff’s racial discrimination claim brought pursuant to THRA also fails for the reasons

described above. Therefore, the Court will grant Defendant summary judgment on Plaintiff’s

THRA claims.

                                         CONCLUSION

       For the foregoing reasons, the Court will DENY in part and GRANT in part Defendant’s

Motion for Summary Judgment (Doc. No. 25). The Court will GRANT Defendant’s motion with

respect to Plaintiff’s Title VII racial discrimination claim and THRA claims. The Court will DENY

Defendant’s motion with respect to Plaintiff’s Title VII retaliation claim. However, as discussed

herein, the Court will find that there is no genuine issue of material fact as to whether Defendant

retaliated against Plaintiff by delaying Plaintiff’s promotion to Water Maintenance Supervisor 2

and that it is established Defendant did not retaliate against Plaintiff through its decision to not

implement the new shift.

       An appropriate order will be entered.




                                                     ____________________________________
                                                     ELI RICHARDSON
                                                     UNITED STATES DISTRICT JUDGE




                                                24
